Citation Nr: 0945101	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin condition, to include as secondary to Agent Orange 
exposure.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss of the 
left ear.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of asbestos exposure.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to January 7, 2009.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for PTSD, hearing loss of the left ear, tinnitus, 
and COPD, and determined that the Veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for a skin condition.

During the course of the appeal, a December 2006 rating 
decision granted service connection for PTSD, with an initial 
evaluation of 30 percent, effective October 6, 2005.  The 
Veteran subsequently perfected an appeal of the initial 
evaluation assigned by the December 2006 rating decision.

The Veteran's original claim for entitlement to service 
connection for a skin condition was denied by way of an 
August 1985 rating decision.  The Veteran attempted to reopen 
his claim for service connection for a skin condition in 
December 1993, but that claim was denied in May 1994, on a 
finding that the Veteran had not presented new and material 
evidence to support his claim; the Veteran subsequently 
submitted copies of medical records from his service 
treatment records (STRs), but the May 1994 rating decision 
was confirmed in March 1995.  An examination was provided for 
the Veteran's skin condition in March 1996, and a September 
1996 rating decision again determined that no new and 
material evidence had been submitted to reopen his 
previously-denied claim.

The Veteran requested a Decision Review Officer hearing in 
conjunction with his appeal, and a hearing was provided for 
the Veteran in May 2006.  The Veteran also requested a 
videoconference hearing before a Veterans Law Judge; a 
videoconference hearing was held in September 2009.  
Transcripts of each of these hearings have been associated 
with the Veteran's claims file.

The issues of entitlement to service connection for tinnitus, 
hearing loss, and COPD, as well as entitlement to TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in September 1996, the 
RO denied a claim for entitlement to service connection for a 
skin condition as secondary to Agent Orange exposure.

2.  Evidence received since the September 1996 rating 
decision regarding the Veteran's skin condition is cumulative 
or redundant of the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a skin 
condition, to include as secondary to Agent Orange exposure.

3.  The Veteran's PTSD symptomatology is manifested by some 
social impairment, including crowd avoidance.  He has 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss.  The Veteran has been shown 
to have broad affect, and has never demonstrated 
circumstantial, circumlocutory, or stereotyped speech.  There 
is no evidence that the Veteran demonstrates difficulty in 
understanding complex commands, or that he has impaired 
judgment or impaired abstract thinking.  There is no evidence 
that the Veteran has had difficulty in establishing and 
maintaining effective work and social relationships.  The 
Veteran does not have occupational impairment due to his 
PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for a skin condition has not been 
received, and the Veteran's claim for service connection for 
a skin condition, to include as secondary to Agent Orange 
exposure, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

2.  The criteria for assignment of an initial rating in 
excess of 30 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to 
the Veteran's claim for service connection for a skin 
condition, a notice letter provided to the Veteran in 
November 2005 included the criteria for reopening the 
previously denied claim, the criteria for establishing 
service connection.  The letter failed to indicate why the 
claim was previously denied.  The Veteran's representative, 
however, demonstrated actual knowledge that the condition was 
previously denied because the Veteran had not shown a 
diagnosis in service or within one year following service 
during the Veteran's videoconference hearing.  Consequently, 
the Board finds that adequate notice has been provided 
concerning reopening the previously-denied claim, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.

With regard to the Veteran's claim for an increased 
evaluation for PTSD, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, Social Security Administration records, 
and private medical records.  The Veteran submitted 
statements in support of his claims from himself, his 
daughter, and his wife.  The Veteran was provided 
opportunities to set forth his contentions during the course 
of this appeal at a DRO hearing and at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded three VA medical examinations for 
his PTSD, including the most recent examination in November 
2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in October 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As addressed below in more detail, in order for VA to grant a 
claim for service connection, there must be evidence of a 
current disability, an in-service injury, and medical 
evidence of a nexus between the current disability and the 
in-service injury.

Here, the RO last denied service connection for the Veteran's 
skin condition in September 1996 based on the fact that the 
Veteran had not submitted any evidence linking any skin 
condition to service, and that the Veteran had not been 
diagnosed with a condition for which presumptive service 
connection was warranted.

Therefore, for evidence in the Veteran's skin condition claim 
to be new and material, it must support a finding that his 
current condition is related to service, or that he was 
diagnosed with a condition for which presumptive service 
connection due to Agent Orange exposure is warranted within 
the applicable time period.

The Veteran submitted copies of three documents related to 
skin conditions.  The first is a January 1969 physical report 
referencing an infection of the skin of the feet.  The second 
document is an August 1970 clinical record showing a possible 
diagnosis of athlete's foot, which indicates that the Veteran 
had a "'fungus type' blister all over both of feet."  The 
last document is a copy of the Veteran's October 1968 
separation examination which noted the evaluation of the 
Veteran's skin to be "abnormal;" the abnormality was 
defined as two tattoos on his shoulders and scars on his left 
thumb.  The Board notes that these documents have previously 
been submitted and considered in earlier rating decisions.  

The Veteran testified in September 2009 that he had a skin 
rash that is in between his legs and all over his body down 
to his feet.  The Veteran did not know if he had ever been 
diagnosed with chloracne.  While the Veteran's agent asserted 
the service connection for a skin disorder due to Agent 
Orange exposure was warranted during the May 2006 hearing, 
there was no testimony by the Veteran with regard to the 
claimed skin disorder.

The Board determines that the Veteran's statements are not 
sufficient to support a finding, or even suggest that the 
Veteran has been diagnosed with chloracne.

The Board finds that neither the three documents submitted 
nor the Veteran's testimony amount to new and material 
evidence for purposes of reopening the Veteran's claim.  
38 C.F.R. § 3.156(a).

The Veteran also argues that the August 2009 grant of service 
connection on a presumptive basis for chronic lymphatic 
leukemia "would bear as evidence to justify his skin rash 
condition as being a result of exposure to Agent Orange 
herbicides used."  September 2009 Transcript at 3.  The 
Veteran's contention lacks merit.  VA conceded exposure to 
herbicides during the Veteran's service in Vietnam by way of 
the original August 1985 rating decision which denied service 
connection for a skin disease.  The reason the Veteran was 
not granted service connection is that only certain diseases 
will be granted service connection on a presumptive basis, 
and those diseases must become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  With regard to presumptive skin conditions, the 
only potentially applicable disease is chloracne.  This 
disease must become manifest within a one-year period from 
the time of exposure to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran has not presented any evidence linking his skin 
condition to service, nor has he presented evidence 
indicating a diagnosis of a presumptive service condition 
within the applicable presumptive period.  As such, the Board 
finds no new and material evidence has been presented, and 
the Veteran's attempt to reopen his previously-denied claim 
must be denied.



Increased Rating for Posttraumatic Stress Disorder

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  Currently, the Veteran's PTSD is rated at 30 
percent, which, under the General Rating Formula for Mental 
Disorders (found at 38 C.F.R. § 4.130) requires a showing of 
the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

For the PTSD rating to increase, the Veteran would have to 
demonstrate one of the following levels of occupational and 
social impairment: 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

A January 2006 letter from the Veteran's daughter indicated 
that the Veteran was uneasy near crowds, never seeming to 
relax.  Things had worsened significantly three years 
previously when he had a panic attack during an MRI test.  
Since that time, his panic attacks had become more regular.  

A January 2006 letter from the Veteran's wife related that 
the Veteran regularly woke up at night.  Sometimes he could 
not sleep without the bedroom door open and the lights on.  
She said the Veteran was very uneasy around crowds.

The Veteran was examined for his PTSD in April 2006.  The 
Veteran's PTSD symptomatology had recently been exacerbated 
by the coverage of the conflict in Iraq.  The Veteran 
experienced significant insomnia and fragmented sleep, with 
nearly constant anxiety and stress.  The Veteran spent time 
thinking about his experiences in Vietnam, and had dreams 
which would cause him to wake up in a cold sweat with a sense 
of panic.  The Veteran was hypervigilant and extremely 
irritable.  The Veteran also experienced depression, which 
may have been related in part to his progressively worsening 
COPD.  The Veteran described his general mood as 
"suspended."  The Veteran had an exaggerated startle 
response.  The examiner noted that the Veteran requested that 
the door to the examining room be left open, and that the 
Veteran demonstrated hypervigilance, gazing around the room 
and looking over both shoulders before taking a seat near the 
window.  His speech was of normal rate and volume, and his 
thinking was coherent and connected without evidence of 
disorganization or delusion.  The Veteran had no suicidal or 
homicidal ideation.  The Veteran's insight was substantial, 
and his judgment and impulse control were unimpaired.  The 
examiner diagnosed the Veteran with PTSD.  He assigned a 
Global Assessment of Functioning (GAF) score of 60, which 
indicates "[m]oderate symptoms . . . [or] moderate 
difficulty in social, occupational, or school 
functioning . . . ."  American Psychiatric Association, 
Diagnostic Criteria from DSM-IV 47 (1994).  

The Veteran was provided a second PTSD examination in 
November 2006.  The Veteran informed the examiner that after 
leaving the military, he tended to change jobs every five 
years or so.  He was never fired, but he would get fed up and 
irritated and quit.  His most recent employment, however, had 
lasted fifteen years until he had to quit working due to his 
COPD.  At the time of the examination, the Veteran had been 
married for 39 years, and he and his wife "got along fine 
with no marital problems."  Likewise, the Veteran got along 
with his daughter.  The family relationships were affected by 
the Veteran's tendency to by hypervigilant and 
overprotective, which included avoiding places where there 
would be crowds.  The Veteran also had good relationships 
with his sister and with a couple of friends.  His health 
issues, namely COPD, limited his leisure pursuits; he was 
still able to do some yard work, hunting, and television 
watching.  The Veteran had not been attending Masons meetings 
in recent times.  The Veteran had a history of alcohol and 
amphetamine abuse, but had quit in the early 1970s.  The 
Veteran reported he was depressed most of the time.  He was 
generally lethargic, and would have occasional crying spells 
when alone.  He had chronic anxiety, related to his 
hypervigilance.  He also had poor sleep, waking up frequently 
during the night, sometimes with panic attacks.  The Veteran 
indicated that he did not like enclosed spaces, and that he 
once had a panic attack in an MRI; the Veteran stated, 
however, that in his employment as a pipe fitter and welder, 
he was able to crawl into various pipes, wear a welding hood, 
and go into air conditioning chambers with minimal 
difficulty, because he had control over the situation.  The 
examiner found that the Veteran had a broad affect and was 
animated and verbal.  He was anxious and somewhat dysphoric.  
Upon entering the examination room, the Veteran requested 
that the door be left ajar, and positioned his chair far back 
into the corner.  The Veteran's thought processes and 
communication were not impaired, and he had no delusions or 
hallucinations.  He demonstrated appropriate eye contact and 
behavior.  The Veteran denied suicidal and homicidal 
ideation, and stated that he was able to maintain personal 
hygiene and basic activities of daily living.  The Veteran 
was oriented, but had some mild short-term memory 
difficulties, which the examiner noted may have been related 
to distractibility.  The Veteran had a history of panic 
attacks, some following nights in which he experienced 
nightmares.  

A third PTSD examination was provided for the Veteran in 
November 2008.  The examiner noted that there had been no 
remissions of PTSD symptomatology since the most recent 
examination, and that medication had brought some improvement 
in his symptoms.  The Veteran was still married to his wife 
of 41 years, and they got along well with no significant 
problems.  He also got along with his sister and daughter, as 
well as a couple of friends who would occasionally call on 
the phone or come by.  He would not get out often and do 
things with friends or family.  He avoided crowds, and would 
rarely go into stores or restaurants.  The Veteran continued 
to avoid the Masons meetings, and only made it to church once 
every two or three months.  His main reason for avoiding 
crowds was his intense hyperstartle response, which can cause 
him to inadvertently strike people near him.  The Veteran 
also experienced irritability.  The Veteran continued to have 
panic attacks at night, which would compel him to leave his 
bedroom and go into more open areas of the house.  He 
informed the examiner that he was only periodically sad or 
down, but was regularly anxious.  The Veteran spent a lot of 
time mowing the lawn, gardening, tinkering in the garage, and 
reading and watching television; he only went hunting and 
fishing occasionally because of his COPD.  The examiner noted 
the Veteran's affect to be broad.  The Veteran was somewhat 
anxious during the examination, and again requested that the 
door to the examining room be left ajar.  There was no 
impairment of the Veteran's thought processes or 
communication, and he did not have any delusions or 
hallucinations.  His eye contact and behavior were 
appropriate.  The Veteran denied suicidal or homicidal 
ideation, and managed his personal hygiene and basic 
activities of daily living.  He was oriented and his memory 
was intact; the Veteran did report occasionally forgetting 
where he put things.  His speech was within normal limits.  
His impulse control was adequate, and he had no severe anger 
outbursts.  The Veteran continued to have poor sleep.  The 
examiner determined the Veteran's GAF score to be 53, which 
indicated moderate symptomatology.  

The Veteran testified at his September 2009 hearing that his 
psychiatric provider felt that he was doing well on 
medication.  The Veteran felt that the medication was 
working, but was concerned with its side effects.  His 
representative argued that the PTSD symptomatology was 
"borderline severe."

The Veteran's PTSD symptomatology does not meet the criteria 
for a 50 percent evaluation.  As noted above, for a 50 
percent evaluation, the Veteran would have to present 
evidence showing that his disability more closely resembled 
the criteria for a 50 percent rating than his current 30 
percent rating.

The Veteran has not presented any indication of occupational 
impairment during the period on appeal.  Notably, the Veteran 
retired in March 2006 from the position he had held for the 
previous 15 years due to his COPD.  Although the Veteran 
indicated that he had not been able to stay at jobs for more 
than about five years previous to his most recent employment, 
because he would get irritated and quit, he had managed his 
most recent job without impairment from his PTSD 
symptomatology.  This included being able to crawl into pipes 
and air conditioning chambers with minimal difficulty, 
despite the fact that he is generally uncomfortable in 
enclosed spaces due to his PTSD.  

The Board acknowledges that the Veteran experiences social 
impairment from his PTSD disability.  He avoids crowds, often 
feels anxious, and has a hyperstartle response which has 
caused him to inadvertently hit people near him.  He avoids 
functions such as the Masons and only rarely makes it to 
church.  The Veteran has good relationships with his family, 
however, and stays in touch with a couple of good friends.  

The Veteran has occasional panic attacks after nightmares, 
but there is no evidence that these occur on a weekly basis.  
Also, although the Veteran sometimes forgets where he puts 
things and has had other "mild" short-term memory 
difficulties, he does not have significant short- and long-
term memory impairment.

The Veteran experiences some depression, which occurred 
"most of the time" in November 2006.  This had improved by 
November 2008; by that time, his regular psychiatrist 
indicated that the Veteran did not have any pervasive 
depression, and the Veteran stated that he was only 
occasionally sad or down. 

There has been no showing that the Veteran demonstrates any 
of the other symptomatology delineated with the 50 percent 
rating criteria.  On examination, the Veteran's affect has 
been broad.  He has never shown circumstantial, 
circumlocutory, or stereotyped speech.  There is no evidence 
that the Veteran demonstrates difficulty in understanding 
complex commands, or that he has impaired judgment or 
impaired abstract thinking.  There is no evidence that the 
Veteran has had difficulty in establishing and maintaining 
effective work and social relationships.

The Veteran's PTSD disability is much more closely covered by 
the 30 percent criteria.  He has a depressed mood and 
experiences anxiety and panic attacks.  He has chronic sleep 
impairment and mild memory loss.  

The Board finds, therefore, that entitlement to an evaluation 
in excess of 30 percent for the Veteran's PTSD is not 
warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's PTSD disability.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected PTSD disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization, but does require regular psychiatric 
treatment.  The Veteran retired due to his COPD, but prior to 
retirement, did not have difficulty with the requirements of 
his job due to his PTSD.  Further, the Veteran acknowledged 
that he can complete all routine activities of daily living 
as required.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected PTSD.


ORDER

No new and material evidence having been received, the claim 
of service connection for a skin condition is not reopened, 
and remains denied.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


REMAND

Tinnitus & Hearing Loss of the Left Ear

The Veteran was diagnosed with tinnitus and bilateral hearing 
loss in October 2007, at which time the Veteran reported a 
history of noise exposure and "a longstanding ringing sound 
in both ears."  He indicated that he had only begun to 
notice a gradual increase in left ear hearing loss in the 
previous two to five years.  The examiner noted hearing 
acuity in the left ear within normal limits through 1000 
Hertz, sloping to a severe high frequency sensorineural 
hearing loss.

Later in October 2007, the Veteran informed an examining 
physician that he worked around noise most of his life.  

At his September 2009 hearing, the Veteran testified that his 
primary military occupational specialty (MOS) was as a pipe 
fitter, which involved a lot of noise exposure without any 
hearing protection.  He testified that although he only began 
losing his hearing during the last couple of years, he 
"always had the ringing in [his] ears."  

The Veteran's representative argued that the Veteran's noise 
exposure while in service would have involved excessive 
industrial noise such as grinding and banging of pipes and 
other metals.  He further suggested that sensorineural 
hearing loss would not have shown up until several years 
following his discharge from service.

To date, there is no available evidence of the Veteran's 
current hearing loss of the left ear, other than the October 
2007 examiner's statement indicating that the Veteran has 
severe high frequency sensorineural hearing loss.  

This matter must be remanded for a new examination.  The 
examiner should attempt to determine when the Veteran's 
tinnitus began, and should attempt to determine the amount of 
noise exposure the Veteran experienced during and after 
service.  In the examination report, the examiner should 
provide an opinion as to when the Veteran's tinnitus most 
likely began, and whether it was at least as likely as not 
related to in-service noise exposure, or it if was more 
likely related to post-service noise exposure.

The Veteran should also be examined for his hearing loss of 
the left ear, to determine his puretone thresholds and his 
scores on the Maryland CNC test.  Based on the Veteran's in-
service and post-service noise exposure, the examiner should 
opine as to whether it is at least as likely as not that the 
Veteran's current hearing loss is related to service.

COPD

The February 2006 rating decision that denied service 
connection for COPD indicated that the Veteran would have had 
at least minimal exposure to asbestos based on his MOS as a 
pipefitter.  The RO did not indicate how it had determined 
the extent of asbestos exposure the Veteran would have 
experienced.  Notably, after conceding "minimal" exposure 
to asbestos, the RO denied the claim because there was no 
competent evidence to suggest the Veteran had been diagnosed 
with COPD.

An August 2005 CT scan of the Veteran's chest showed ground-
glass and micronodular airspace disease of the lingual.  The 
interpreter noted that the findings may represent further 
sequelae of prior granulomatous disease.

A private medical record from March 2006 indicated a 
diagnosis of COPD "apparently worse with work place 
exposures."  

An April 2006 private medical report shows that the Veteran 
smoked from the age of 15 until 49, at times up to one and a 
half packs of cigarettes per day.  A CT scan showed emphysema 
and old granulomatosis disease.  There was no evidence of 
asbestosis.  

The Veteran testified in September 2009 that on his ship, the 
USS Iwo Jima, the pipes he worked with all had a protective 
covering, which he was required to pull off.  He was not sure 
if this was asbestos.  He described the material as a white 
wrap, cloth-type material, which produced a lot of dust and 
particles when removed from the pipes.  The Veteran did not 
have breathing protection while working in the Navy.

The Veteran argues that his COPD should be service-connected 
based on his in-service asbestos exposure.  Currently, there 
is no evidence supporting a medical nexus between the 
Veteran's COPD and any in-service asbestos exposure.  This 
matter must be remanded for a new examination to determine 
the likely etiology of the Veteran's COPD, including whether 
it is at least as likely as not related to any in-service 
asbestos exposure.  Prior to the examination, the RO should 
attempt to determine the likelihood of and amount of asbestos 
exposure on the USS Iwo Jima for the Veteran's MOS.  The RO 
should also contact the Veteran and determine what his post-
service workplace "exposures" included.  

TDIU

Until the question of service connection for COPD is 
addressed, the appeal for entitlement to TDIU cannot be 
resolved.  The claims are inextricably intertwined.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The RO should complete the necessary development and 
adjudicate the issue of entitlement to service connection for 
COPD prior to addressing the appeal regarding entitlement to 
TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Prior to the requested examination for 
the Veteran's COPD, the RO should attempt 
to determine the likelihood of and amount 
of asbestos exposure on the USS Iwo Jima 
for the Veteran's MOS.  The RO should also 
contact the Veteran and determine what 
levels of asbestos exposure he had 
following service.

2.  The RO should schedule the Veteran for 
appropriate examinations to address his 
tinnitus, hearing loss, and COPD.  

Prior to the examinations, the examiners 
must review the Veteran's claims file and 
this remand.  All necessary tests required 
for opinions concerning etiology should be 
performed.

A full and complete rationale is requested 
for all opinions expressed by the 
examiners.  If any requested opinion 
cannot be provided, the examiner should 
explain why he or she cannot supply an 
opinion on the matter in question.

Tinnitus & Hearing Loss

As to the Veteran's tinnitus, the examiner 
should determine when the Veteran's 
tinnitus actually began, and should 
attempt to determine the amount of noise 
exposure the Veteran experienced during 
and after service.  In the examination 
report, the examiner should provide an 
opinion as to whether the tinnitus is at 
least as likely as not related to in-
service noise exposure, or it if is more 
likely related to post-service noise 
exposure.

The examiner should determine the 
Veteran's level of left ear hearing loss, 
to include his puretone thresholds and his 
scores on the Maryland CNC test.  Based on 
the Veteran's in-service and post-service 
noise exposure, the examiner should opine 
as to whether it is at least as likely as 
not that the Veteran's current hearing 
loss is related to service.

COPD

The RO should schedule an examination to 
determine the likely etiology of the 
Veteran's COPD.  The examiner should 
review any asbestos-related records from 
the USS Iwo Jima the RO is able to obtain, 
and request that the Veteran provide a 
complete history of exposure to asbestos 
and other possible lung disease causes.  
In his or her report, the examiner should 
address the Veteran's in-service and post-
service exposures to asbestos, as well as 
the Veteran's smoking history and 
workplace "exposures," and opine as to 
whether it is at least as likely as not 
that his currently-diagnosed COPD is 
related to service, to include any in-
service asbestos exposure.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


